MEMORANDUM2
Thomas Batdorf appeals pro se the district court’s judgment dismissing, under 28 U.S.C. § 1915(e), his civil rights complaint alleging that the City and County of San Francisco’s chief of police and mayor conspired to issue a false warrant for Batdorfs arrest and to destroy evidence in connection with the mayor’s scheme to oust impoverished persons from the city. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
Because Batdorfs first amended complaint made only conclusory allegations that failed to show that the named defendants were personally involved in the deprivation of his civil rights, the district court properly dismissed the action. See id.
We have reviewed Batdorfs remaining contentions and conclude that they are unpersuasive.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.